                             United States District Court
                           Western District of North Carolina
                                  Statesville Division

         Robert Lee Cox III,           )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )               5:18-cv-00037-DSC
                                       )
                 vs.                   )
                                       )
         Nancy A. Berryhill,           )
            Defendant,                 )


 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s December 11, 2018 Order.

                                               December 11, 2018
